OSCN Found Document:IN RE: AMENDMENT TO THE OKLAHOMA DISTRICT COURT RULES

	
				

OSCN navigation



        Home

        Courts

        Court Dockets

        Legal Research

        Calendar

        Help





						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only





IN RE: AMENDMENT TO THE OKLAHOMA DISTRICT COURT RULES2014 OK 18Decided: 03/24/2014THE SUPREME COURT OF THE STATE OF OKLAHOMACite as: 2014 OK 18, __ P.3d __
NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION. UNTIL 
RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL. 

IN RE: AMENDMENT TO THE OKLAHOMA DISTRICT COURT RULES, 
12 O.S. Ch. 2, App.


ORDER ADOPTING AMENDMENT TORULES FOR DISTRICT 
COURTS OF OKLAHOMA
¶1 The Court has reviewed the recommendation of the Oklahoma Supreme 
Committee for Uniform Jury Instructions that the Rules for District Courts of 
Oklahoma be amended by creation of new Rule 32.
¶2 The Court hereby adopts new Rule 32 for the District Courts, and it is 
therefore ordered, adjudged and decreed that new Rule 32, as set out herein 
shall be included and codified as Rule 32 of the Rules for the District Courts 
of Oklahoma, 12 O.S.2001, Ch. 2, App., Rule 32.
¶3 New Rule 32 shall be effective sixty (60) days from the date this Order is 
filed with the Clerk of this Court.
¶4 New District Court Rule 32 states as follows:


Rule 32. Juror Questionnaires
When juror questionnaires are used at a trial, access to the 
    questionnaires by the parties must be balanced against the juror's right to 
    privacy and to the confidentiality of the information in the questionnaires. 
    Copies of the questionnaires shall be made available only for use during 
    voir dire to attorneys for the parties and to the trial court. All copies 
    shall be destroyed at the conclusion of voir dire. The original 
    questionnaires of all jurors shall be sealed by the District Court and 
    retained, but not made part of the public record.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THE 
13TH DAY OF MARCH, 2014.

/S/CHIEF JUSTICE

Colbert, C.J., Reif, V.C.J., Kauger, Watt, Edmondson, Combs and Gurich, JJ., 
- concur,
Winchester, J. - concurs in result,
Taylor, J. - concurs in part and dissents in part.
I would adopt all of the recommendations of the OUJI-CIV 
committee.

Citationizer© Summary of Documents Citing This DocumentCite
Name
Level
Title 12. Civil Procedure CiteNameLevel 12 O.S. Rule 32, Juror QuestionnairesCitedCitationizer: Table of AuthorityCite
Name
Level
None Found.